Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14 and 16-20 in the reply filed on 5/21/21 is acknowledged.  The traversal is on the ground(s) that there is no “serious burden” to examine all claims in the application.  This is not found persuasive because there is no serious burden requirement in a requirement for election in a national stage application.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "such edge portions".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mappes et al. (US 2016/0046070) in view of Abe et al. (US 2015/0183165).
Claims 1 and 3-4: Mappes et al. discloses a method for producing a three-dimensional overall structure using laser lithography in a lithography material wherein the structure is defined in that at least one partial structure is defined that approximates the overall structure (abstract). The method includes writing the partial structure by radiating the material in a focal region using multi-photon absorption (¶ 45).
Mappes et al. is silent as to adjusting the exposure dose. However, Abe et al. discloses a method for producing a three-dimensional overall structure wherein a partial structure is defined that approximates the overall structure, including writing the partial structure by radiating a material in a focal region, wherein the exposure dose is changed in comparison to a remaining partial structure in edge portions which directly adjoin an external surface of the three-dimensional overall structure to be produced (abstract; ¶¶ 50-53). As taught by Abe et al., changing the exposure dose effectively creates a more uniform structure (¶¶ 7-9). It would have been obvious to one of ordinary skill in the art at the 
Claim 2: Abe et al. discloses forming layers (¶¶ 46-47).
Claims 5-14 and 16-20: Abe et al. discloses changing the power, speed and distance of the writing (¶¶ 50-53).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY W THROWER whose telephone number is (571)270-5517.  The examiner can normally be reached on 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY W THROWER/Primary Examiner, Art Unit 1742